Title: Thomas Jefferson to Patrick Gibson, 28 July 1815
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir  Monticello July 28. 15
          Your favor of the 5th is recieved and enabled me to send off my letters for Paris through mr Vaughan. I had been assured by the miller at the Shadwell mills that 213. Barrels of flour had been sent off on my account addressed to you. it was in payment of a year’s rent of the mills. your letter was the first notice that the whole had not gone to you, and setting me on further enquiry I found that on some sudden necessity, a boatload of it had been changed in it’s destination. I was assured it would be replaced as soon as they resume grinding. my grandson being Collector of the federal taxes here, it has been a mutual convenience when I have had occasions to draw on you, to recieve the money from him and give him the draught on you. it saves us both the trans risk of transmissions by the post. my letter of the 1st instant mentioned such a draught for 167.D. and I have now recieved 230.D. from him for which I have given a draught on you. he will be in Richmond nearly as soon as this letter and will present both. the last is made on the assurance of your letter that my note for 1000 D. will be discounted. the bale of cotton is recieved. Accept the assurances of my esteem and respect
          Th: Jefferson
        